Case 1:19-cv-01203-DDD-JPM Document 28 Filed 09/14/20 Page 1 of 2 PagelD #: 288

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
ANDREW MORAN ET AL CASE NO. 1:19-CV-01203
VERSUS JUDGE DRELL

AMERICAN HONDA MOTOR CO INC ET AL MAGISTRATE JUDGE PEREZ-MONTES

 

ORDER

Before the court is the Report and Recommendation of the Magistrate Judge previously
filed herein (Doc. 25), recommending that Plaintiffs’ motion to amend (Doc. 17) be granted and,
accordingly, Plaintiffs prior motion to remand (Doc. 10) also be granted based on lack of
jurisdiction. After de novo review of the record in this case, including the objections filed by
defendant American Honda Motor Co., Inc. (Doc. 26), the court finds that, with a single exception,
it agrees with the analysis and proposed findings contained in the Report and Recommendation,
finding it to be in accord with applicable law and jurisprudence. Accordingly, the court will
ADOPT the proposed findings contained therein with one exception specified below.

IT IS ORDERED that Plaintiff's motion to amend (Doc. 17) is GRANTED, thereby
allowing the joinder of defendants Petersen Automotive Interests, LLC d/b/a Team Honda and
Joaquin Perez, individually, as defendants to the instant suit. Accordingly, it is also ORDERED
that, because Team Honda and potentially Perez are citizens of the State of Louisiana, thus
destroying diversity jurisdiction, Plaintiff's motion to remand (Doc. 10) is GRANTED and this
suit is REMANDED to Louisiana’s Twelfth Judicial District Court for the Parish of Avoyelles.

In so ruling, we note that we did not consider the affidavit of Andrew Moran (Doc. 10-1),
wherein Moran recounts being informed that Team Honda performed the repairs at issue, in our

analysis. Rather, the court found Plaintiffs’ allegations in this matter sufficient to state a viable

1

 
Case 1:19-cv-01203-DDD-JPM Document 28 Filed 09/14/20 Page 2 of 2 PagelD #: 289

claim against both Team and Perez under a standard similar to that applied to motions under Fed.
R. Civ. P. 12(b)(6). Tillman v. CSX Transp., Inc., 929 F.2d 1023, 1029 (5 1991); Smallwood v.
Illinois Central RR Co., 385 F.3d 568, 573 (5" Cir. 2004). As such, we decline to adopt this
portion of the Report and Recommendation of the Magistrate Judge (Doc. 25 at pp. 11-13).

THUS DONE AND SIGNED at Alexandria, Louisiana, this [EZ “day of

Ch pee — 2048,

a I

DEE D. DRELL —.
UNITED STATES DISTRICT JUDGE

 

 
